       Case 1:16-cv-08270-LTS-OTW Document 194 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROBIN COLLYMORE,                                              :
                                                              :
                        Plaintiff,                            :   16-CV-8270 (LTS) (OTW)
                                                              :
                      -against-                               :         ORDER
                                                              :
CITY OF NEW YORK, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendants’ and Plaintiff’s letter motions to reopen discovery.

(ECF 189, 190). If Plaintiff possesses a fourth recording, as referenced in her deposition, she is

directed to produce it to Defendants by September 24, 2021 at 5:00 p.m. See ECF 189. If the

“fourth recording” no longer exists, or cannot be produced, Plaintiff shall file a response

explaining why, and when, and how it became unavailable by the same date.

         This Court has already ordered both Plaintiff and Defendants to search for and produce

any text messages and/or instant messages between Plaintiff and Kirks, Austin and Maluf that

either party has in their possession, custody or control. (ECF 145). To the extent that ECF 190

can be considered a motion to compel production of documents previously ordered by ECF 145,

it is also denied; although Defendants may have given inconsistent or unclear answers

regarding their documentation retention policies as they relate to text messages and instant

messages, their discovery responses do not indicate that any responsive texts or instant

messages currently exist.
     Case 1:16-cv-08270-LTS-OTW Document 194 Filed 09/21/21 Page 2 of 2




       The Clerk of Court is directed to close ECF No. 190. The Clerk of Court is also directed to

close ECF No. 185 and ECF No. 187, both of which were improperly docketed as letter motions.

SO ORDERED.



                                                            s/ Ona T. Wang
Dated: September 21, 2021                                              Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
